DETAILED ACTION

Claims 1-20 are pending.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Notes

Examiner has cited particular columns and line numbers, paragraph numbers, or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Allowable Subject Matter
Claims 5 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites the limitation "wherein the subset of the test artifacts that are used directly to train the ensemble model" in line 1 and 2.  There is insufficient antecedent basis for this limitation in the claim and seems it should be dependent on claim 8 instead of being dependent on claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 10-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lachmann (“Machine Learning-Driven Test Case Prioritization Approaches for Black-Box Software Testing,” 2018), in further view of  Sivanesan et al. (US-PGPUB-NO: 2015/01167648 A1) hereinafter Sivanesan.

As per claim 1, Lachmann teaches a computer-implemented method comprising: obtaining test artifacts that were generated based on testing one or more legacy versions of a software application using multiple test cases (“However, we assume to have access to a defined set of test cases, a defined set of requirements and a set of revealed failures. In theory, each test case is linked to at least one requirement, e.g., how a certain function shall work. Failures, which have been revealed by a test case, should be linked accordingly. However, in practice this traceability is not always given. For our approach, we assume that the authors keep the data up to date and provide traceability between related artifacts,” see Lachmann pages 302 and 303, where test artifacts comprise test case descriptions, age, number of linked defects (i.e., history), severity of linked defects and test execution time. These artifacts are collected during execution of previous version of a software application (“To ensure the correct behavior of a system after a change, a full test is necessary, i.e., the execution of each defined test case for each version under test,” see Lachmann page 301); training an ensemble model that is configured to identify likely unnecessary or redundant test cases in connection with in testing an updated version of the software application (“After the training data is transformed into a feature representation, the ML algorithm computes a ranked classification model. Afterwards, we use this model to prioritize arbitrary, unknown test cases. The result is an ordered list of test cases according to their priority value. The goal is to identify important test cases with a higher likelihood to find failures,” see Lachmann page 303, where lower likelihood means the test case will be unnecessary or redundant); and generating, using the ensemble model, a score for each of the multiple test cases in connection with testing the updated version of the software application (“Our approach is able to use all of these algorithms to compute priority (or probability) values for an arbitrary set of test cases, which indicate its importance for the particular system under test. The higher the computed value, the earlier the test case execution,” see Lachmann page 303, wherein the priority values is interpreted as the score connected with the prioritization of test cases for regressions testing of software application (i.e., new versions of a previous application ); and outputting data identifying one or more of the multiple test cases and, for each test case, the score in connection with testing the updated version of the software application (“Our technique aims to provide priority values to perform a guided test case prioritization. Thus, we aim to assess if our technique is indeed able to improve regression testing in terms of effectiveness,” see Lachmann page 304, wherein the priority values is interpreted as data which is used to select/prioritize test cases for the regression test which based on retesting changes made to software applications).
Lachmann does not teach generating a risk index based at least on the test artifacts that were generated based on testing the one or more legacy versions of the software application using the multiple test cases or training the ensemble mode based on the risk index. However, Sivanesan teaches generating a risk index based at least on the test artifacts that were generated based on testing the one or more legacy versions of the software application using the multiple test cases (“Further, the risk index for a particular test case is calculated by using Probability of failure P (F) and Impact of failure I (F). The factor impact of failure I (F) can be automatically fetched from the storage module 102.c where the user generally enters the complexity of the test case/requirement while adding a new test case/requirement,” see Sivanesan paragraph [0026]) or training the ensemble mode based on the risk index (“In the Classification method, requirements or test cases are classified (310) based on risk index values calculated for each of them. These classes are string values that are associated with a range of values i.e. a higher threshold and a lower threshold,” see Sivanesan paragraph [0028], wherein the classification method is interpreted as the ensemble mode which is uses the risk index values to classify each test case).
Lachmann and Sivanesan are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Lachmann’s teaching of prioritizing manually executed test case by analyzing meta-data and natural language artifacts to compute test case priority values with Sivanesan’s teaching of optimizing test suit for software testing and classifying test cases based on value of risk index which is obtained to incorporate a risk index for better optimization of test case suite and further narrow down on obsolete or redundant test cases.

As per claim 2, Lachmann modified with Sivanesan teaches wherein the risk index is generated for each functional area or module of the software application (“After forming the first optimized test suite, probability of failure P (F) and risk index values are calculated (306) by using risk parameter values and sum of maximum risk parameter values which are defined for a particular test case,” see Sivanesan paragraph [0025], wherein the risk index is based on the failure of a particular test case which pertains to particular functionality by used several set of test data, see Sivanesan paragraph [0027]).

As per claim 3, Lachmann modified with Sivanesan teaches wherein obtaining the test artifacts comprises generating the test artifacts based on a test case execution history of executing the multiple test cases on the one or more legacy versions of the software application (“Hence, we introduce historical and combinatorial ensemble learning. Fig. 2 shows how n ML algorithms are used to regression test m software versions under test (VUT),” see Lachmann page 303).

As per claim 6, Lachmann modified with Sivanesan further comprising: training, using the test artifacts, a natural language processing model to predict, for a given textual description associated with a given test case, whether the given test case is likely to pass or fail (“We used SVM Rank to compute priority values for natural language test cases,” see Lachmann page 307), wherein the ensemble model is trained further based on predictions that are generated for the multiple test cases using the natural language processing model (“Our approach prioritizes black-box test cases written in natural language with the aim to emulate test experts and, preferably, find failures as early as possible in the testing process. It uses machine learning (ML) algorithms to find patterns in existing data,” see Lachmann page 303). In page 302 of Lachmann teaches using natural language processing to train a learning model to predict how likely a test case will fail or not.  

As per claim 7, Lachmann modified with Sivanesan teaches wherein the natural language processing model is trained using pre-processed versions of original textual descriptions associated with test cases (“We are able to show that the natural language description of a test case is an important feature for test case prioritization, as it is able to increase the average APFD value for all ML algorithms on all subject systems,” see Lachmann page 308), and wherein the pre-processing the original textual descriptions comprises applying lowercase conversions, removing numbers, removing punctuation, removing stop words, removing extra whitespace, and applying word stemming or lemmatization (“We prepare the dictionary using natural language processing [6], i.e., tokenization [25], stemming and removal of stop words [28],” see Lachmann page 302).

As per claim 8, Lachmann modified with Sivanesan teaches wherein the ensemble model is trained further based directly on a subset of the test artifacts (“Our test case prioritization approach is able to handle different data artifacts, i.e., types of meta-data [19]. Thus, we are still able to apply the prioritization to these different projects, even though they do not provide the same features,” see Lachmann page 304).

As per claim 10, Lachmann modified with Sivanesan teaches wherein the ensemble model is trained further based on tunable parameters that define desired model metrics and a resource budget (“The second algorithm we apply is K-Nearest-Neighbor (KNN) [27]. KNN computes distances between neighbor instances and computes value according to their labels,” see Lachmann page 303, where K is a tunable parameter for the KNN algorithm used for the ensemble model training and is tied to computational values which examiner is interpreting as a resource budget).

As per claim 11, Lachmann modified with Sivanesan teaches wherein outputting data identifying one or more of the multiple test cases and, for each test case, the score in connection with testing the updated version of the software application comprises generating and providing, for output, a ranked list of test cases on a user interface (“After the training data is transformed into a feature representation, the ML algorithm computes a ranked classification model, see Lachmann page 303 and FIG. 1 “Set of Ranked Test Cases”).
As per claim 12, Lachmann modified with Sivanesan teaches comprising executing the multiple test cases on the second version of the software application in a prioritized order according to the score (“The result is an ordered list of test cases according to their priority value,” see Lachmann page 303 and “As the results in Tab. 2 indicate, the machine learning was able to produce a sophisticated test case order for System A, which outperforms the random ordering,” see Lachmann page 307, where regression testing is taking place (i.e., a second version of a software application is tested and the test cases are prioritized based on the output)).

As per claims 13-16 and 18-19, these are the non-transitory, computer-readable medium claims to method claims 1-4, 6 and 7, respectively. Therefore they are rejected for the same reasons as above.
 
As per claim 20, this is the system claim to method claim 1. Therefore it is rejected for the same reasons as above. 

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lachmann (“Machine Learning-Driven Test Case Prioritization Approaches for Black-Box Software Testing,” 2018) and Sivanesan (US-PGPUB-NO: 2015/01167648 A1), in further view of  Dwarakanath et al. (US-PAT-NO: 10,592,398 B1) hereinafter Dwarakanath and Ahluwalia et al. (US-PGPUB-NO: 2020/0272559 A1) hereinafter Ahluwalia.

As per claim 4, Lachmann modified with Sivanesan teaches wherein the test artifacts comprise: data indicating a priority that was assigned to each test case (“Our technique aims to provide priority values to perform a guided test case prioritization,” see Lachmann page 304), data indicating a number of times that each test case passed (“negative (#Neg TC) test cases used for training,” see Lachmann page 304 and “To provide a meaningful training set without the help of an expert, we select test cases, which have found failures in the past to be of positive impact and, thus, be in the positive test set. The negative set contains only test cases without failures,” see Lachmann page 307), data indicating a number of times that each test case failed (“The number of positive (#Pos TC),” see Lachmann page 304 and “To provide a meaningful training set without the help of an expert, we select test cases, which have found failures in the past to be of positive impact and, thus, be in the positive test set. The negative set contains only test cases without failures,” see Lachmann page 307).
Lachmann modified with Sivanesan do not teach data indicating a number of times each test case was executed; data indicating an execution status of each test case a first time that the test case was executed. However, Dwarakanath teaches data indicating a number of times each test case was executed (“In some implementations, the historical testing information may include historical results of the plurality of test scripts being executed on the software element in one or more historical test cycles,” see Dwarakanath [column 3, lines 45-48], examiner is interpreting the test cycles as the number of times a test case was executed); data indicating an execution status of each test case a first time that the test case was executed (“A result for a test script, of the plurality of test scripts, may indicate whether the software element generated an output that satisfies the success criteria associated with the test script,” see Dwarakanath [column 3, lines 48-51]) and (“For example, the historical testing information may include information identifying results for TS.sub.1 through TS.sub.4 in a first test cycle (e.g., Test Cycle 1),” see Dwarakanath [column 4, lines 32-35], where test cycle 1 is interpreted as the first time the test script is executed, see also FIG. 1B). 
Lachmann, Sivanesan and Dwarakanath are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Lachmann’s teaching of prioritizing manually executed test case by analyzing meta-data and natural language artifacts to compute test case priority values and Sivanesan’s teaching of optimizing test suit for software testing and classifying test cases based on value of risk index which is obtained with Dwarakanath’s teaching of determining probabilities for test scripts associated with a test to be executed on a software element, where a respective probability is associated with a respective test script, indicates a likelihood that the respective test script will be unsuccessful in a test cycle to incorporate historical results of previous tests cycles to predict failure of a current test script/case being executed.
Lachmann modified with Sivanesan and Dwarakanath do not teach data indicating a sequence number associated with each test case that failed. However, data indicating a sequence number associated with each test case that failed (“Column “Defect Continuity” indicates a count of consecutive failures of test case before the current execution, that is, if the test case has been consecutively failing in last runs (Count of consecutive failures),” see Ahluwalia paragraph [0077]).
Lachmann, Sivanesan, Dwarakanath and Ahluwalia are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Lachmann’s teaching of prioritizing manually executed test case by analyzing meta-data and natural language artifacts to compute test case priority values, Sivanesan’s teaching of optimizing test suit for software testing and classifying test cases based on value of risk index which is obtained and Dwarakanath’s teaching of determining probabilities for test scripts associated with a test to be executed on a software element, where a respective probability is associated with a respective test script, indicates a likelihood that the respective test script will be unsuccessful in a test cycle with Ahluwalia’s teaching of enhancing efficiency in regression testing of software applications to incorporate a defect continuity count to keep track of how many test cases has failed before a current execution for better predictability results.

As per claim 9, Lachmann modified with Sivanesan teaches wherein the subset of the test artifacts that are used directly to train the ensemble model (“While this is a manually performed step, we only require the expert to select a subset of test cases,” see Lachmann page 302) comprise data indicating a priority that was assigned to each test case (“Our technique aims to provide priority values to perform a guided test case prioritization,” see Lachmann page 304), data indicating a number of times that each test case passed (“negative (#Neg TC) test cases used for training,” see Lachmann page 304 and “To provide a meaningful training set without the help of an expert, we select test cases, which have found failures in the past to be of positive impact and, thus, be in the positive test set. The negative set contains only test cases without failures,” see Lachmann page 307), data indicating a number of times that each test case failed (“The number of positive (#Pos TC),” see Lachmann page 304 and “To provide a meaningful training set without the help of an expert, we select test cases, which have found failures in the past to be of positive impact and, thus, be in the positive test set. The negative set contains only test cases without failures,” see Lachmann page 307).

Lachmann modified with Sivanesan do not teach data indicating a number of times each test case was executed; data indicating an execution status of each test case a first time that the test case was executed. However, Dwarakanath teaches data indicating a number of times each test case was executed (“In some implementations, the historical testing information may include historical results of the plurality of test scripts being executed on the software element in one or more historical test cycles,” see Dwarakanath [column 3, lines 45-48], examiner is interpreting the test cycles as the number of times a test case was executed); data indicating an execution status of each test case a first time that the test case was executed (“A result for a test script, of the plurality of test scripts, may indicate whether the software element generated an output that satisfies the success criteria associated with the test script,” see Dwarakanath [column 3, lines 48-51]) and (“For example, the historical testing information may include information identifying results for TS.sub.1 through TS.sub.4 in a first test cycle (e.g., Test Cycle 1),” see Dwarakanath [column 4, lines 32-35], where test cycle 1 is interpreted as the first time the test script is executed, see also FIG. 1B). 
Lachmann, Sivanesan and Dwarakanath are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Lachmann’s teaching of prioritizing manually executed test case by analyzing meta-data and natural language artifacts to compute test case priority values and Sivanesan’s teaching of optimizing test suit for software testing and classifying test cases based on value of risk index which is obtained with Dwarakanath’s teaching of determining probabilities for test scripts associated with a test to be executed on a software element, where a respective probability is associated with a respective test script, indicates a likelihood that the respective test script will be unsuccessful in a test cycle to 
Lachmann modified with Sivanesan and Dwarakanath do not teach data indicating a sequence number associated with each test case that failed. However, Ahluwalia teaches data indicating a sequence number associated with each test case that failed (“Column “Defect Continuity” indicates a count of consecutive failures of test case before the current execution, that is, if the test case has been consecutively failing in last runs (Count of consecutive failures),” see Ahluwalia paragraph [0077]).
Lachmann, Sivanesan, Dwarakanath and Ahluwalia are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Lachmann’s teaching of prioritizing manually executed test case by analyzing meta-data and natural language artifacts to compute test case priority values, Sivanesan’s teaching of optimizing test suit for software testing and classifying test cases based on value of risk index which is obtained and Dwarakanath’s teaching of determining probabilities for test scripts associated with a test to be executed on a software element, where a respective probability is associated with a respective test script, indicates a likelihood that the respective test script will be unsuccessful in a test cycle with Ahluwalia’s teaching of enhancing efficiency in regression testing of software applications to .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Bhat et al. (US-PGPUB-NO: 2020/0097388 A1) teaches techniques for generating prediction metrics that describe one or more predicted characteristics and/or outcomes of a software development project.
 Liu et al. (US-PGPUB-NO: 2017/0046245 A1) teaches recommending a set of regression tests to a user for use in regression testing of an application. 
 Anderson et al. (“On The Use of Neural Networks to Guide Software Testing Activities,” 1995) teaches test case automation by using neural network as a classifier to learn about a system under test and predict the fault exposure capability of newly generated test cases.
 Lachman et al. (“System-Level Test Case Prioritization Using Machine Learning,” 2016) teaches automatic test case prioritization in system-level testing of test cases written in natural language by emulating expert knowledge and to reuse it for an automatic prioritization of test cases.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LENIN PAULINO/Examiner, Art Unit 2193                                                                                                                                                                                                        

                                                                                                                                                                                                      /Chat C Do/Supervisory Patent Examiner, Art Unit 2193